                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER SLAIGHT, ET AL.,                       CASE NO. 15-cv-01696-YGR
                                   7                    Plaintiffs,                         PRETRIAL ORDER NO. 5 RE: PLAINTIFFS’
                                                                                            MOTION TO PERMIT CONTEMPORANEOUS
                                   8              vs.                                       TESTIMONY FROM A REMOTE LOCATION
                                                                                            UNDER RULE 43(A)
                                   9     TATA CONSULTANCY SERVICES, LTD,
                                                                                            Re: Dkt. No. 497
                                  10                    Defendant.

                                  11

                                  12          The Court has reviewed plaintiffs’ motion to permit contemporaneous testimony from a
Northern District of California
 United States District Court




                                  13   remote location pursuant to Rule 43(a). (Dkt. No. 497 (“Motion”).) As noted during the October

                                  14   12, 2018 pretrial conference, this motion now only relates to Amit Jindal.1 Jindal is TCS’s Head

                                  15   of Immigration and works in TCS’s Rockville, Maryland office. (Id. at 7.) Plaintiffs would like to

                                  16   question Jindal regarding “the number of expats that travel each year to the U.S. to staff positions

                                  17   and associated filings/plans needed to enable expats to work in the U.S.” as well as audits by

                                  18   PricewaterhouseCoopers and Ernst & Young. (Id.)

                                  19          Pursuant to Rule 43(a), “[f]or good cause in compelling circumstances and with

                                  20   appropriate safeguards, the court may permit testimony in open court by contemporaneous

                                  21   transmission from a different location.” Fed. R. Civ. P. 43(a). Five elements factor into whether

                                  22   good cause exists to permit live videoconference testimony: “(1) the control exerted over the

                                  23

                                  24          1
                                                 Plaintiffs’ motion seeks to compel testimony via teleconference of six Tata Consultancy
                                  25   Services, Ltd. (“TCS”) employees – Surya Kant, Narasimhan Srinivasan, Balaji Ganapathy,
                                       Ashok Seetharaman, Vignesh Rangasamy, and Amit Jindal. (Motion.) However, as noted during
                                  26   the parties’ pretrial conference on October 12, 2018, only Amit Jindal remains a subject of the
                                       motion. TCS is planning to call Kant, Srinivasan, Ganapathy, and Seetharaman, as well as
                                  27   Rangasamy’s supervisor, Geeta Gwalani, to testify at trial. Thus, and as also noted during the
                                       conference, plaintiffs have agreed to withdraw the motion as it applies to Kant, Srinivasan,
                                  28   Ganapathy, Seetharaman, and Rangasamy. Accordingly, the plaintiffs’ Rule 43(a) motion remains
                                       only as to Jindal.
                                   1   witness by the defendant; (2) the complex, multiparty, multi-state nature of the litigation; (3) the

                                   2   apparent tactical advantage, as opposed to any real inconvenience to the witness, that the

                                   3   defendant is seeking by not producing the witness voluntarily; (4) the lack of any true prejudice to

                                   4   the defendant; and (5) the flexibility needed to manage a complex multi-district litigation.” 9A

                                   5   Wright & Miler, Federal Practice & Procedure § 2414; see also Draper v. Rosario, 836 F.3d 1072,

                                   6   1082-83 (9th Cir. 2016).

                                   7          Although TCS employs, and therefore exerts some control, over Jindal and this suit is a

                                   8   multiparty, multi-state, class action, in light of the availability of witnesses Kant, Srinivasan, and

                                   9   Ganapathy, whom plaintiffs intend to ask about the PricewaterhouseCoopers and Ernst & Young

                                  10   audit reports (Motion at 5-7), and the Court’s order granting in part defendant’s motion to exclude

                                  11   at trial evidence of visa fraud, the Court finds that plaintiffs have not shown good cause in

                                  12   compelling circumstances to compel remote testimony of Jindal. Accordingly, the Court DENIES
Northern District of California
 United States District Court




                                  13   WITHOUT PREJUDICE      plaintiffs’ motion to permit remote contemporaneous testimony.

                                  14          This Order terminates Docket Number 497.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: October 17, 2018
                                                                                                   YVONNE GONZALEZ ROGERS
                                  18                                                          UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
